Herbert, J.,
concurring. There is raised in this cause an issue which is coming before the court with increasing frequency, i. e., will a writ of prohibition issue to prevent a court from denying the relator “due process of law?” In all but the unusual case, that query should be answered in the negative.
There are undoubtedly some violations of some rights which rise to a level of constitutional insult sufficient to deprive a court of jurisdiction to act. However, the. survival of order in our administration of justice requires that such cases be few and far between.
This court and Courts of Appeals are entrusted with a constitutional grant of power to issue writs of prohibition. Flowing with that markedly important authority is a concomitant responsibility to recognize that lower courts must remain free to adjudicate; by the very nature of our system, the freedom to adjudicate necessarily includes the freedom to err.
The watchword in prohibition cases is “jurisdiction,” and jurisdiction is made of hardy stuff.